Case 2:20-cv-01121-CRE Document 8-2 Filed 08/12/20 Page 1of1

Ee 2

(Please print)
1. Name:

Local Address: 201 Cameron Dr, Slippery Rock, PA 16057

Phone Number(s): 724-4 13-7795

 

 

- SLIPPERY ROCK UNIVERSITY
OFFICE OF DIVERSITY AND EQUAL OPPORTUNITY

Discrimination/Harassment Complaint

Madison Harris

- Status:

ry
&
core ee Y

Student =-
. Other

 

 

 

 

Permanent Address: 1479 State Route 168 Georgetown, PA 15043
Phone Number:
2. Alleged discrimination or harassment was based on: (Check those which apply.)
Race National Origin Disability
Color Sexual Orientation
_% Gender Veterans Status
3. A. Have you filed this charge with a federal, state or local government agency?
Yes When? |
Year
X _No
4, B. Have you instituted a suit or court action concerning this charge?
_ Yes When?
Year

X No

 

 
